Exhibit BAGELL, JOSEPHS, LEVINE & COMPANY LLC Suite J, 406 Lippincott Drive, Marlton, NJ 08053 Tel: 856.355.5900 Fax: 856.396.0022 Consent of Independent Registered Public Accounting Firm The Board of Directors SOKO Fitness & SPA Group, Inc. (Formerly American Business Holdings, Inc.) We consent to the use in the Prospectus constituting a part of this registration statement of our report dated August 27, 2009 (November 18, 2009 as to the effects of the restatement discussed in Note 19), relating to the consolidated financial statements of SOKO Fitness & SPA Group, Inc. as of May 31, 2009 and 2008. We also consent to the reference to us under the caption “Experts” in the Prospectus. /S/Bagell, Josephs, Levine & Company, LLC BAGELL, JOSEPHS, LEVINE & COMPANY, LLC Marlton, New Jersey December
